Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158077(38)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re PAROLE OF RONALD IRWIN                                                                                        Justices
  ____________________________________

  MACOMB COUNTY PROSECUTING
  ATTORNEY,
           Appellee,
                                                                    SC: 158077
  v                                                                 COA: 342963
                                                                    Macomb CC: 2017-000053-AP
  RONALD IRWIN,
             Appellant.
  _____________________________________

  PAROLE BOARD,
             Intervenor-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motion of appellant to extend the time for filing
  his reply is GRANTED. The reply submitted on September 5, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 27, 2018

                                                                               Clerk